Title: From Thomas Jefferson to Robert Lawson, 23 October 1780
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmond October 23. 1780.

Knowing that you were not about to leave this place, and that the preparations for your corps were still going on, I have referred till some other very necessary orders were issued the communicating to you the desire of the Executive to divert the engagements of the volunteers raising under your auspices to the new object presented by the invasion of our own country. The troops of cavalry we shoud be very glad to have sent into the neighbourhood [of] the enemy as soon as their accoutrements can be obtained: and the infantry repair also in such bodies as you shall direct to the general Rendezvous at Cabin point. I inclose you blank powers for subsisting them [o]n their march, being the only resource we can recur to. We shall be glad to proceed to issue commissions conferring the several degrees of command [necessary?] for your corps as soon as your returns shall enable us. We concur in approving your choice of Major Jones to command the troops of horse. Any volunteers who may hereafter be engaged to take the places of the militia called from your county by the order of yesterday may enter if they chuse it into your corps.
I am with great esteem, sir, Your most obedient Servant,

Th Jefferson

